IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                        September 29, 2009

                                       No. 07-31178                    Charles R. Fulbruge III
                                                                               Clerk

BNSF RAILWAY COMPANY,

                                           Plaintiff,
v.

PARKER DRILLING OFFSHORE USA LLC,

                                           Defendant-Cross Claimant-Appellant,

v.

BROWNING OIL COMPANY INC,

                                           Defendant-Cross Defendant-Appellee.




               Appeal from the United States District Court for the
                Western District of Louisiana, Lafayette Division
                          USDC No. 6:06-CV-1358 LO


Before BARKSDALE, DENNIS, and ELROD, Circuit Judges.
PER CURIAM:*
       This lawsuit was filed by BNSF Railway Co. (BNSF) for damages to the
Bayou Boeuf Railroad Bridge (the Bridge) during Hurricane Katrina. At all
times relevant to this appeal, Drilling Rig #21-B (the Rig) was owned by Parker

       *
        Pursuant to Fifth Circuit Rule 47.5, the court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in Fifth
Circuit Rule 47.5.4.
                                      No. 07-31178

Drilling Offshore U.S.A., L.L.C. (Parker) and was operated by Browning Oil
Company, Inc. (Browning) under contract with Parker, near Lake Verrett. On
August 28, 2005, the Rig was moved in anticipation of Hurricane Katrina. The
Rig’s intended destination was Amelia, Louisiana, which was listed as the
“demobilization” point for the Rig at the conclusion of the parties’ 45-day
contract. Pursuant to the parties’ contract, Browning made arrangements for
towing the Rig to Bollinger Shipyards in Amelia. Sometime in the afternoon of
August 28, 2005, the Rig arrived at the Bridge. The Bridge was down at that
time, however, and the Bridge operator was not at his post. The Rig was moored
at a dock just north of the Bridge. The following day, Hurricane Katrina struck
south Louisiana. The storm damaged the dock to which the Parker Rig was
moored and the current carried it into the BNSF Bridge.
       On August 9, 2006, BNSF filed the instant lawsuit against Parker for
damages stemming from the allision. After discovery, Parker filed a cross-claim
against Browning for defense and indemnity based on their contract.                    The
dispute centered on whether the contract provided for Parker’s indemnification
in the event of its own negligence following the demobilization of the Rig (Parker
claimed that it did, Browning claimed it did not). Parker moved for summary
judgment, and Browning filed its opposition. The magistrate judge 1 held a
settlement conference, and all claims except Parker’s claim for defense and
immunity against Browning settled. The magistrate judge denied Parker’s
motion for summary judgment on this claim and granted Browning’s cross-
motion for summary judgment.2




       1
         The parties consented to the magistrate judge’s deciding the case. See 28 U.S.C.
§ 636(c)(1).
       2
       Parker and Browning agreed that whichever party’s motion for summary judgment
was denied would pay the plaintiff, BNSF, the agreed-upon settlement amount.

                                             2
                                 No. 07-31178

      Summary judgment is proper where a party has demonstrated that no
genuine issue exists as to any material fact and that party is entitled to
judgment as a matter of law. Fed. R. Civ. P. 56(c). “This court reviews a grant
of summary judgment de novo, applying the same standards as the district
court.” Performance Autoplex II Ltd., v. Mid-Continent Cas. Co., 322 F.3d 847,
853 (5th Cir. 2003) (citing Daniels v. City of Arlington, Tex., 246 F.3d 500, 502
(5th Cir. 2001)). We find that summary judgment was proper in this case,
essentially for the reasons stated in the magistrate judge’s considered opinion.
      JUDGMENT AFFIRMED.




                                       3